DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. DE102020004335.6, filed on 07/20/2020 was received with the present application.

Abstract

The abstract of the disclosure is objected to because it exceeds the 150-word limit (see MPEP § 608.01(b)). Correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters are not mentioned in the description:                     
                        
                            
                                α
                            
                            
                                
                                    
                                        N
                                    
                                    
                                        S
                                    
                                
                            
                        
                    
                 (in Figure 4) and                     
                        
                            
                                α
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        S
                                    
                                
                            
                        
                    
                 (in Figure 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 6, the reference character “11” has been used to designate both the base body and the belt tensioning device. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 8, the reference character “34” has been used to designate both the recess of a damping element and the retaining recess that receives the two circumferential ends of a damping plate. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraphs 0039-0056, there should be a spacing between the figure numbers and the corresponding subsequent words. For example, the phrase “Figure 1is a perspective view” in line 1 of paragraph 0039 should read “Figure 1 is a perspective view”.
In paragraph 0074, line 6-7, the phrase “The spring element 21” should read “The spring element 31”.
In paragraph 0086, line 8, the phrase “the recess 32” should read “the recess 42”.

Claim Objections

Claims 10-12, 14-15, and 18 are objected to because of the following informalities that requires appropriate corrections:
In claim 10, line 6, the limitation “that he first tensioning arm” should read “that the second tensioning arm”.
In claim 11, line 5, the limitation “than the damping torque” should read “than a damping torque”.
In claim 12, line 2, the limitation “over the circumference” should read “over a circumference”.
In claim 14, line 3-4, the limitation “the cross-section deviating” should read “the cross-sectional profile deviating”.
In claim 15, line 4-5, the limitation “in the direction towards a pivoted-out rotational position which deviates from the central rotational position than when the first tensioning arm” should read “in a direction towards a pivoted-out rotational position, which deviates from the central rotational position, than when the first tensioning arm”.
In claim 15, line 6, the limitation “from a pivoted-out rotational position” should read “from the pivoted-out rotational position”.
In claim 15, line 7, the limitation “in the direction towards” should read “in a direction towards”.
In claim 18, line 9, the limitation “that he first tensioning arm” should read “that the second tensioning arm”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Walter et al. (U.S. PGPUB 2017/0146100 A1 hereinafter referred to as “Walter”).

In regards to claim 10, Walter teach (Figures 1-5, 8, and 18-21) a belt tensioning device (orbital tensioner 10) comprising: a base body (base 12); a first tensioning arm (ring 14), which includes a rotatable first tensioning roller (second tensioner pulley 20), pivotably mounted on the base body (base 12) such that the first tensioning arm (ring 14) is pivotable about a first pivot axis (ring axis ‘AR’); a second tensioning arm (tensioner arm 16), which includes a rotatable second tensioning roller (first tensioner pulley 18), pivotably mounted relative to the base body (base 12) such that the second tensioning arm (tensioner arm 16) is pivotable about a second pivot axis (arm pivot axis ‘AA’); a spring arrangement (tensioner arm biasing member 52) provided between the first tensioning arm (ring 14) and the second tensioning arm (tensioner arm 16) so that the first tensioning arm (ring 14) and the second tensioning arm (tensioner arm 16) are resiliently supported against one another in a circumferential direction (see also paragraph 0049); and a damping mechanism (first ring damping member 26 and second ring damping member 28) operatively arranged between the base body (base 12) and the first tensioning arm (ring 14) for damping relative rotational movement between the first tensioning arm (ring 14) and the base body (base 12); wherein, the damping mechanism (first ring damping member 26 and second ring damping member 28) generates a varying damping torque depending on the rotational direction of the first tensioning arm (ring 14) relative to the base body (base 12) when said first tensioning arm (ring 14) pivots relative to said base body (base 12) (paragraph 0057 disclose, the first ring damping member 26 and the second ring damping member 28 can be configured with surface properties that provides asymmetrical damping between the ring 14 and the base 12; that is, to provide lower damping when the ring 14 rotates in one direction relative to the base 12 and higher damping in when the ring 14 rotates in the opposite direction; where such asymmetrical damping characteristics can be archived via fish-scale effect surface properties on the first ring damping member 26/ second ring damping member 28, or by using a ramp structure that is configured to increase the damping force generated during rotation of the ring 14 in a first direction and to reduce the damping force generated during the rotation of the ring 14 in a second direction) (see also paragraphs 0029-0060 and 0065-0072).

In regards to claim 12, Walter teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5, 8, and 18-21), different friction values existing over a circumference between a bearing surface of the base body (radially inner ring-receiving wall 44 of the base 12) and a bearing surface of the first tensioning arm (radially outer surface 42 of the ring 14) (paragraphs 0040-0041 and 0044 disclose, the first ring damping member 26 and the second ring damping member 28 actin between the radially inner ring-receiving wall 44 of the base 12 and the radially outer surface of the ring 14 in order to apply a desired amount of friction to the ring 14 so as to dampen the movement of the ring 14 relative to the base 12 by and desired amount; while paragraph 0057 disclose, the first ring damping member 26 and the second ring damping member 28 can be configured with surface properties, e.g. a fish-scale effect or a ramp structure, that results in asymmetrical damping between the ring 14 and the base 12; where the damping force/ friction produced by the first ring damping member 26/ second ring damping member 28 is increased when the ring 14 rotates in a first direction relative to the base 12, and the damping force/ friction produced by the first ring damping member 26/ second ring damping member 28 is reduced when the ring 14 rotates in a second direction. Therefore, it is clear that different friction values exist between the radially inner ring-receiving wall 44 of the base 12 and the radially outer surface 42 of the ring 14 based on the rotational direction of the ring 14 and/ or based on the relative rotational position of the ring 14 with respect to the base 12).

In regards to claim 14, Walter teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5, 8, and 18-21), a bearing surface of the base body (radially inner ring-receiving wall 44 of the base 12) and a bearing surface of the first tensioning arm (radially outer surface 42 of the ring 14) having the same cross-sectional profile in the circumferential direction (figures 4-5 clearly illustrate, the radially inner ring-receiving wall 44 of the base 12 and the radially outer surface 42 of the ring 14, both having similar arcuate profiles); wherein, said cross-sectional profiles (arcuate profiles of the radially inner ring-receiving wall 44 of the base 12 and the radially outer surface 42 of the ring 14) deviates from a circular shape (figures 4-5 clearly illustrate, the radially inner ring-receiving wall 44 of the base 12 and the radially outer surface 42 of the ring 14, both having arcuate profiles that does not form an complete circular shape).

In regards to claim 17, Walter teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5, 8, and 18-21), the second tensioning arm (tensioner arm 16) being mounted on the first tensioning arm (ring 14) such that it can pivot about the second pivot axis (arm pivot axis ‘AA’); and a damping mechanism (damping structure 76, which includes the polymeric tensioner arm damping member 78 and the metallic sleeve 80) being operatively arranged between the first tensioning arm (ring 14) and the second tensioning arm (tensioner arm 16) for damping a relative rotational movement between said first tensioning arm (ring 14) and said second tensioning arm (tensioner arm 16).

In regards to claim 18, Walter teach (Figures 1-5, 8, and 18-21) a belt tensioning device (orbital tensioner 10) comprising: a belt (belt 914) drivingly wound around a plurality of pulleys (crankshaft pulley 912, pulley of the water pump 920, pulley of the power steering pump 921, idlers 925, MGU pulley 954, air conditioning compressor pulley 960); a belt tensioning device (orbital tensioner 10) including: a base body (base 12); a first tensioning arm (ring 14), which has a rotatable first tensioning roller (second tensioner pulley 20), pivotably mounted on the base body (base 12) such that the first tensioning arm (ring 14) is pivotable about a first pivot axis (ring axis ‘AR’); a second tensioning arm (tensioner arm 16), which has a rotatable second tensioning roller (first tensioner pulley 18), pivotably mounted relative to the base body (base 12) such that the second tensioning arm (tensioner arm 16) is pivotable about a second pivot axis (arm pivot axis ‘AA’); a spring arrangement (tensioner arm biasing member 52) provided between the first tensioning arm (ring 14) and the second tensioning arm (tensioner arm 16) so that the first tensioning arm (ring 14) and the second tensioning arm (tensioner arm 16) are resiliently supported against one another in a circumferential direction (see also paragraph 0049); and a damping mechanism (first ring damping member 26 and second ring damping member 28) operatively arranged between the base body (base 12) and the first tensioning arm (ring 14) for damping relative rotational movement between the first tensioning arm (ring 14) and the base body (base 12); wherein, the damping mechanism (first ring damping member 26 and second ring damping member 28) generates a varying damping torque depending on the rotational direction of the first tensioning arm (ring 14) relative to the base body (base 12) when said first tensioning arm (ring 14) pivots relative to said base body (base 12) (paragraph 0057 disclose, the first ring damping member 26 and the second ring damping member 28 can be configured with surface properties that results in asymmetrical damping between the ring 14 and the base 12; that is, to provide lower damping when the ring 14 rotates in one direction relative to the base 12 and higher damping in when the ring 14 rotates in the opposite direction; where such asymmetrical damping characteristics can be archived via fish-scale effect surface properties on the first ring damping member 26/ second ring damping member 28, or by using a ramp structure that is configured to increase the damping force generated during rotation of the ring 14 in a first direction and to reduce the damping force generated during the rotation of the ring 14 in a second direction) (see also paragraphs 0029-0060 and 0065-0072).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter, in view of Joslyn (U.S. PGPUB 2008/0058142 A1).

In regards to claim 11, Walter teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5, 8, and 18-21), a central rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figures 18 and 21; see also paragraph 0065) relative to the base body (base 12), where the first tensioning arm (ring 14) is pivoted relative to the base body (base 12), the damping mechanism (first ring damping member 26 and second ring damping member 28) generating a damping torque that is different from a damping torque in at least one pivoted-out rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figure 20; see also paragraph 0065) relative to the base body (base 12); wherein, the at least one pivoted-out rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figure 20) differs from the central rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figures 18 and 21) (as described in paragraph 0065, figures 18 and 21 shows the ring 14 not being rotated relative to the base 12 due to the belt tension in the belt spans 914c and 914d of the belt 914 being substantially the same, while figure 20 shows the ring 14 being rotated in a counterclockwise direction relative to the base 12 due to the increased belt tension in belt span 914c and due to the reduced belt tension in the belt span 914d. Furthermore, paragraph 0057 disclose, the first ring damping member 26 and the second ring damping member 28 bring configured with surface properties, e.g. a fish-scale effect or a ramp structure, that results in asymmetrical damping between the ring 14 and the base 12; where the damping force produced between the base 12 and the ring 14 when the ring 14 rotates in a first direction relative to the base 12 is different compared to the damping force produced when the ring 14 rotates in a second direction. Therefore, it is clear that the damping force generated by the first ring damping member 26/ second ring damping member 28 when the ring 14 is in the position illustrated in figures 18 and 21 would differ from the damping force generated by the first ring damping member 26/ second ring damping member 28 when the ring 14 is in the position illustrated in figure 19). Yet, Walter does not explicitly teach, the damping torque generated by the damping mechanism (first ring damping member 26 and second ring damping member 28) at said central rotational position (when the ring 14 is in the position illustrated in figures 18 and 21) specifically being smaller than the damping torque generated by the damping mechanism (first ring damping member 26 and second ring damping member 28) at said at least one pivoted-out rotational position (when the ring 14 is in the position illustrated in figure 19).
However, Joslyn teach (Figures 1-4) a belt tensioning device (tensioner 10) comprising: a base body (tensioner base 4), a tensioning arm (arm 1) pivotably mounted on the base body (tensioner base 4) such that the tensioning arm (arm 1) is pivotable about a pivot axis (pivot axis 11), a rotatable tensioning roller (pulley as described in paragraph 0015) mounted on the tensioning arm (arm 1), and a damping mechanism (ramp plate 3) operatively arranged between the base body (tensioner base 4) and the tensioning arm (arm 1) for damping relative rotational movement between the tensioning arm (arm 1) and the base body (tensioner base 4); the damping mechanism (ramp plate 3) generates a varying damping torque dependent on at least one of a rotational position (normal operation/ tensioning condition and wind-up condition) or a rotational direction (direction ‘A’ and direction ‘B’) of the tensioning arm (arm 1) when said first tensioning arm pivots (arm 1) relative to the base body (tensioner base 4) (see also paragraphs 0013-0015 and 0023-0026); wherein, a damping torque generated by the damping mechanism (ramp plate 3) when the tensioning arm (arm 1) is in a central rotational position (normal operation/ tensioning condition) relative to the base body (tensioner base 4) is smaller than a damping torque generated by the damping mechanism (ramp plate 3) when the tensioning arm (arm 1) is in at least one pivoted-out rotational position (wind-up condition) relative to the base body (tensioner base 4) (paragraphs 0013-0015 and 0023-0026 disclose, the ramp plate 3 being configured to provide asymmetric frictional damping based on the rotational direction of the arm 1 relative to the tensioner base 4; where the magnitude of said frictional damping increases when the arm 1 is operating in the wind-up condition or when the arm 1 is rotated/ pushed away from a belt in the direction ‘B’, while magnitude of said frictional damping decreases when the arm 1 is operating in the normal operation/ tensioning condition or when the arm 1 is rotated/ pushed towards a belt in the direction ‘A’) (see also paragraphs 0015-0035).
Accordingly, using the additional suggestions in Joslyn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure the damping mechanism in Walter’s belt tensioning device in a manner that results in the damping torque produce by said damping mechanism being lower when the first tensioning arm is in the central rotational position and the damping torque produce by said damping mechanism being higher when the first tensioning arm is in the pivoted-out rotational position. If the damping mechanism is designed to generate a lower damping torque at the central rotational position of the first tensioning arm, it would effectively enable the first tensioning arm/ first tensioning roller to quickly and freely rotate into/ displace towards a belt being tensioned in response to said belt suddenly becoming slacked; on the contrary, by designing said damping mechanism to generate a higher damping torque at the pivoted-out rotational position (e.g. or when the first tensioning arm/ first tensioning roller is pivoted farther away from a belt compared to the location of said first tensioning arm/ first tensioning roller in the central rotational position), any additional rotation/ movement of the first tensioning arm/ first tensioning roller away from a belt (i.e. due to tension fluctuations in the belt), can efficiently be dampen and/ or successfully limited (see also paragraphs 0002-0003 in Joslyn references). Therefore, providing the belt tensioning device taught by Walter with a damping mechanism that is capable of generating such asymmetric dampening is advantageous in optimizing the overall responsiveness, functionality, and performance of said belt tensioning device.
	

In regards to claim 15, Walter teach all intervening claim limitations as shown above. Walter further teach (Figures 1-5, 8, and 18-21), the damping mechanism (first ring damping member 26 and second ring damping member 28) generating a damping torque when the first tensioning arm (ring 14) is pivoted relative to the base body (base 12) in a direction (counterclockwise direction) towards a pivoted-out rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figure 20; see also paragraph 0065) from a central rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figures 18 and 21; see also paragraph 0065) that is different from a damping torque being produced when the first tensioning arm (ring 14) is pivoted relative to the base body (base 12) in a direction (clockwise direction) towards the central rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figures 18 and 21) from the pivoted-out rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figure 20); wherein, said pivoted-out rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figure 20) differs from said central rotational position of the first tensioning arm (when the ring 14 is in the position illustrated in figures 18 and 21) (as described in paragraph 0065, figures 18 and 21 shows the ring 14 not being rotated relative to the base 12 due to the belt tension in the belt spans 914c and 914d of the belt 914 being substantially the same, while figure 20 shows the ring 14 being rotated in a counterclockwise direction relative to the base 12 due to the increased belt tension in belt span 914c and due to the reduced belt tension in the belt span 914d. Furthermore, paragraph 0057 disclose, the first ring damping member 26 and the second ring damping member 28 bring configured with surface properties, e.g. a fish-scale effect or a ramp structure, that results in asymmetrical damping between the ring 14 and the base 12; where the damping force produced between the base 12 and the ring 14 when the ring 14 rotates in a first direction relative to the base 12 is different compared to the damping force produced when the ring 14 rotates in a second direction. Therefore, it is clear that the damping force generated by the first ring damping member 26/ second ring damping member 28 when the ring 14 is in the position illustrated in figures 18 and 21 would differ from the damping force generated by the first ring damping member 26/ second ring damping member 28 when the ring 14 is in the position illustrated in figure 19). Yet, Walter does not explicitly teach, the damping torque generated by the damping mechanism (first ring damping member 26 and second ring damping member 28) when the tensioning arm (ring 14) travels from the central rotational position (when the ring 14 is in the position illustrated in figures 18 and 21) towards the pivoted-out rotational position (when the ring 14 is in the position illustrated in figure 19), specifically being higher than the damping torque generated when the tensioning arm (ring 14) travels from the pivoted-out rotational position (when the ring 14 is in the position illustrated in figure 19) towards the central rotational position (when the ring 14 is in the position illustrated in figures 18 and 21).
Nevertheless, Joslyn teach (Figures 1-4) a belt tensioning device (tensioner 10) comprising: a base body (tensioner base 4), a tensioning arm (arm 1) pivotably mounted on the base body (tensioner base 4) such that the tensioning arm (arm 1) is pivotable about a pivot axis (pivot axis 11), a rotatable tensioning roller (pulley as described in paragraph 0015) mounted on the tensioning arm (arm 1), and a damping mechanism (ramp plate 3) operatively arranged between the base body (tensioner base 4) and the tensioning arm (arm 1) for damping relative rotational movement between the tensioning arm (arm 1) and the base body (tensioner base 4); the damping mechanism (ramp plate 3) generates a varying damping torque dependent on at least one of a rotational position (normal operation/ tensioning condition and wind-up condition) or a rotational direction (direction ‘A’ and direction ‘B’) of the tensioning arm (arm 1) when said first tensioning arm pivots (arm 1) relative to the base body (tensioner base 4) (see also paragraphs 0013-0015 and 0023-0026); wherein, the damping mechanism (ramp plate 3) generating a higher damping torque when the tensioning arm (arm 1) is pivoted relative to the base body (tensioner base 4) in a direction (direction ‘B’) towards a pivoted-out rotational position (wind-up condition) from a central rotational position (normal operation/ tensioning condition) that the damping torque generated when the tensioning arm (arm 1) is pivoted relative to the base body (tensioner base 4) in a direction (direction ‘A’) towards said central rotational position (normal operation/ tensioning condition) from said pivoted-out rotational position (wind-up condition) (paragraphs 0013-0015 and 0023-0026 disclose, the ramp plate 3 being configured to provide asymmetric frictional damping based on the rotational direction of the arm 1 relative to the tensioner base 4; where the magnitude of said frictional damping increases when the arm 1 is operating in the wind-up condition or when the arm 1 is rotated/ pushed away from a belt in the direction ‘B’, while magnitude of said frictional damping decreases when the arm 1 is operating in the normal operation/ tensioning condition or when the arm 1 is rotated/ pushed towards a belt in the direction ‘A’) (see also paragraphs 0015-0035).
Consequently, based on the additional suggestions in Joslyn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure the damping mechanism in Walter’s belt tensioning device in a manner that causes the damping torque produce by said damping mechanism to increase as the first tensioning arm pivots from the central rotational position towards the pivoted-out rotational position, and that causes the damping torque produce by said damping mechanism to decrease as the first tensioning arm pivots from the pivoted-out rotational position towards the from the central rotational position. Such a design would effectively enable the first tensioning arm/ first tensioning roller to quickly and freely rotate into/ displace towards a belt being tensioned in response to said belt suddenly becoming slacked, while also dampening and/ or successfully limiting any farther travel/ movement of the first tensioning arm/ first tensioning roller away from a belt when said belt experience tension fluctuations (see also paragraphs 0002-0003 in Joslyn references). Thereby, improving the overall responsiveness, functionality, and performance of said belt tensioning device.

Allowable Subject Matter

Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claims 13 and 16, Walter teach all intervening claim limitations as shown above. Yet, the belt tensioning device suggested by Walter does not include a spring element that is arranged radially between the base body (base 12) and the first tensioning arm (ring 14) in the precise manner described within claim 13 or 16 limitations. In fact, Walter’s belt tensioning device does not include any such spring element arranged between the base body and the first tensioning arm. Nevertheless, Stadermann et al. (U.S. PGPUB 2019/0017579 A1) and Harvey et al. (U.S. PGPUB 2015/0308545 A1), both teach a belt tensioning device comprising: a base body, a first tensioning arm pivotably mounted on the bases body about a first pivot axis, a first tensioning roller rotatably mounted on the first tensioning arm, a second tensioning arm pivotably mounted relative to the bases body about a second pivot axis, a second tensioning roller rotatably mounted on the second tensioning arm, a spring arrangement provided between the first and second tensioning arms, a damping mechanism operatively disposed between the first tensioning arm and the base body, and a spring element (the pre-tensioning means 17 in Stadermann et al; the arcuate spring-loaded body 115 in Harvey et al.) that is positioned radially between the base body and the first tensioning arm; wherein, said spring element is held in a rotationally fixed manner on one of the base body and the first tensioning arm. However, Stadermann et al. and Harvey et al, both fail to explicitly propose or render obvious, the damping mechanism being configured to generate varying damping torques based on the rotational position/ rotational direction of the first tensioning arm relative to the base body ( as required by parent claim 10), the spring element being arranged in a circumferential overlap within a recess in the base body/ first tensioning arm when the first tensioning arm is a central rotational position (as required by claim 13), the spring element being pretensioned so as to exert a radial force between a bearing surface of the base body and a bearing surface of the first tensioning arm when the first tensioning arm is in a pivoted-out rotational position (as required by claim 13), or the spring element being radially pretensioned in a first pivoting direction of the first tensioning arm and being radially free in a second pivoting direction of the first tensioning arm (as required by claim 13). In fact, the damping mechanism in the belt tensioning device taught by Stadermann et al. is configured to generate a symmetrical damping characteristic in both rotational directions of the first tensioning arm relative to the base body. Furthermore, one of ordinary skill in the art would not have conceived to provide Walter’s belt tensioning device with a spring element with the particular arrangement recited within claims 13 and 16. Specifically because, such a modification would require a significant alteration to the overall structure of said belt tensioning device. Thus claims 13 and 16 appear to contain allowable subject matter over the prior art of record; specially when said limitations are viewed in light of applicant’s specification, and considered collectively with the limitations in parent claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                      /MICHAEL R MANSEN/                                                                              Supervisory Patent Examiner, Art Unit 3654